                 Case 1:08-cv-01034-AT Document 678 Filed 01/07/19 Page 1 of 2




                                            THE CITY OF NEW YORK
ZACHARY W. CARTER                          LAW DEPARTMENT                                               DAVID COOPER
Corporation Counsel                            100 CHURCH STREET                                            Senior Counsel
                                               NEW YORK, NY 10007                                   phone: (212) 356-2579
                                                                                                       fax: (212) 356-3509
                                                                                              email: dcooper@law.nyc.gov


                                                                    January 7, 2019

       VIA ECF
       The Honorable Analisa Torres
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007


                      Re:    David Floyd, et al. v. City of New York, 08 Civ. 1034 (AT);
                             Kelton Davis, et al. v. City of New York, et al., 10 Civ. 669 (AT);
                             Jaenean Ligon, et al. v. City of New York, et al., 12 Civ. 2274 (AT)

       Your Honor:

                       I am a Senior Counsel in the Office of Zachary W. Carter, Corporation Counsel of
       the City of New York, and the attorney assigned to the above-referenced matter on behalf of
       defendant City of New York (“City”), writing on behalf of the New York City Police
       Department (“NYPD”). The NYPD requires additional time to finalize its plan to implement
       Facilitator’s Recommendation No. 1, which is due today, January 7, 2019. As such, the City
       respectfully requests that the Court grant leave for the City to file the plan by January 14, 2019.
       Plaintiffs’ counsel consents, and the Monitor does not object, to the City’s extension request.

                      Thank you for your time and consideration.


                                                                    Respectfully submitted,



                                                                    /s/

                                                                    DAVID COOPER
                                                                    Senior Counsel
                                                                    Special Federal Litigation Division
        Case 1:08-cv-01034-AT Document 678 Filed 01/07/19 Page 2 of 2



cc:   VIA ECF
      All Parties on Record
